Citation Nr: 0826845	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-31 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred on July 29, 2005.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2005 and March 2006 decisions of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Phoenix, 
Arizona.  Per the veteran's request, a hearing before the 
Board was scheduled in June 2007, but he failed, without 
explanation, to appear.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1. On July 29, 2005, the veteran had dizziness and shortness 
of breath; his condition was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

2.  On July 29, 2005, the veteran called 911 and was taken to 
Banner Thunderbird Hospital by Southwest Ambulance service; 
he requested to be taken to a VA hospital, but ambulance 
personnel decided to take him to a private non-VA facility 
for emergency treatment.

3.  At the time of the emergency treatment, the veteran was 
enrolled in the VA health care system and had received 
treatment within 24 months of July 2005.

4.  VA did not provide prior authorization for the medical 
services in question.

5.  A VA facility was not feasibly available at the time the 
veteran was taken to Banner Thunderbird Hospital.  

6.  The veteran is financially liable for the expenses 
incurred on July 29, 2005.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the private 
medical expenses incurred on July 29, 2005, is granted.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claim for reimbursement for 
the costs of private medical expenses incurred on July 29, 
2005, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

Governing Statutes and Regulations

Unauthorized expenditures may be paid or reimbursed in 
accordance with 
38 U.S.C.A. §§ 1725 or 1728 (West 2002).  Under Section 1728, 
payment may be made for care rendered for an adjudicated 
service-connected disability, a nonservice-connected 
disability aggravating a service-connected disability, for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or, in certain circumstances, any illness, 
injury, or dental condition in the case of a veteran who is a 
participant in a vocation rehabilitation program.  38 
U.S.C.A. §1728(a)(2); 38 C.F.R. § 17.120(a) (2007).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; and when VA or other Federal facilities were not 
feasibly available, and an attempt to use them before them 
beforehand or obtain prior VA authorization for the service 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120(b), (c).  

Alternatively, payment or reimbursement for emergency 
treatment in non-VA facilities may be authorized under 
Section 1725 and 38 C.F.R. §§ 17.1000-1002.  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).
Id.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. 
§ 1725 and implementing regulation, the veteran must satisfy 
all of the following conditions: 

(a) Payment or reimbursement is 
authorized under 38 U.S.C.A. § 1725 for 
emergency treatment provided at such 
facility;

(b) The veteran is financially liable to 
the provider of the emergency 
transportation;

(c) The veteran has no coverage under a 
health-plan contract for reimbursement or 
payment, in whole or in part, for the 
emergency transportation or any emergency 
treatment authorized under 38 U.S.C. 1728 
(this condition is not met if the veteran 
has coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider to 
comply with the provisions of that 
health-plan contract); and

(d) If the condition for which the 
emergency transportation was furnished 
was caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such transportation; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.  
38 C.F.R. § 17.1003.
Legal Analysis

Private medical records from Banner Thunderbird Hospital 
indicate the veteran was admitted to the emergency room on 
July 29, 2005.  He complained of dizziness, lightheadedness, 
and nausea.  He had shortness of breath and said his heart 
was pounding.  He denied chest pain.  Past medical history 
was significant for hypertension.  An electrocardiogram (EKG) 
ruled out heart disease or arrhythmia.  Chest X-rays were 
normal.  There were no obvious signs of cardiopulmonary 
disease.  The veteran said he believed he felt short of 
breath because of nasal congestion due to allergies, stress, 
and lack of sleep.  He was given Restoril and told to return 
if he experienced chest pain or had further difficulty 
breathing.  

According to the veteran's various lay statements, prior to 
receiving private emergency treatment, he telephoned VA and a 
recording told him that he should dial 911 if it was a 
medical emergency, which he did.  He said that the fire 
department came and ran some tests on him.  Southwest 
Ambulance also responded to the call.  He said fire 
department personnel told them he should go to an emergency 
room.  He said he asked to be taken to a VA hospital, but 
ambulance personnel told him that they did not have a 
contract with VA and would take him to Banner Thunderbird 
Hospital instead.  

The veteran is seeking reimbursement for the costs of the 
emergency transportation and emergency treatment rendered at 
Banner Thunderbird Hospital on July 29, 2005.  In November 
2005 and March 2006, the Associate Chief of Staff for 
Ambulatory Care determined that a medical emergency did exist 
on July 29, 2005, but that VA facilities were feasibly 
available.  As such, the veteran's claim for reimbursement 
was denied.

As an initial matter, the Board notes that the veteran is 
service-connected for benign skin neoplasm at 0 percent.  He 
does not have a total disability permanent in nature from a 
service-connected disability and is not a participant in a 
vocational rehabilitation program.  The treatment rendered on 
July 29, 2005 did not involve a service-connected disability 
or a disability aggravated by a service-connected disability.  
Therefore, the provisions for reimbursement under 38 U.S.C.A. 
§ 1728 do not apply.  

The veteran, however, is entitled to reimbursement under 38 
U.S.C.A. § 1725.  As mentioned, the services that were 
rendered on July 29, 2005, involved emergency treatment such 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  38 C.F.R. § 17.1002(b).

In denying the veteran's claim, the VAMC determined that a VA 
facility was feasibly available.  While the veteran may have 
been able to receive emergency treatment at the VAMC in 
Phoenix, which was more or less equidistant from his house as 
Banner Thunderbird Hospital, this decision was ultimately 
made by the ambulance personnel.  He said that he asked to go 
to the VA hospital, but Southwest Ambulance refused because 
they said they did not have a contract with VA.  As an 
example, the regulations provide that when a veteran is 
brought to a hospital in an ambulance and the ambulance 
personnel determines that the nearest available appropriate 
level of care is at a non-VA medical center, then a VA 
facility is not considered feasibly available.  38 C.F.R. § 
17.1003(c).  

Although the example is somewhat different than the 
circumstances of this case, practically speaking the result 
is the same.  The decision as to which facility the veteran 
would receive emergency treatment was made by the ambulance 
personnel and not by him.  He asked to go to a VA facility 
and they refused.  Given the emergency nature of his 
condition, it would be unreasonable to have expected him to 
request and wait for a different ambulance service to take 
him to a VA hospital.  His statements in this regard are 
credible.  Therefore, resolving reasonable doubt in his 
favor, the Board finds that in these particular 
circumstances, a VA facility was not feasibly available to 
him on July 29, 2005.

The evidence also indicates the veteran was enrolled in the 
VA health care system and had received treatment in the past 
24 months, and was financially liable for the treatment 
rendered on July 29, 2005.  Furthermore, the evidence does 
not indicate that the veteran is eligible for reimbursement 
under a health-plan contract or by a third party.  And, as 
mentioned, the current record does not show that he is 
eligible for reimbursement under 38 U.S.C.A. § 1728.

The criteria are met for reimbursement of private medical 
expenses incurred on July 29, 2005 under the provisions of 
38 U.S.C.A. § 1725.  


ORDER

The claim for reimbursement of private medical expenses 
incurred on July 29, 2005, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


